United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.O., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Richland, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2207
Issued: February 12, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 29, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ August 17, 2007 nonmerit decision denying his request for merit
review. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over this
nonmerit decision. The last merit decision of the Office was its July 6, 2006 decision denying
appellant’s traumatic injury claim. Because more than one year has elapsed between the Office’s
last merit decision and the filing of this appeal, the Board lacks jurisdiction to review the merits
of this claim.
ISSUE
The issue is whether the Office properly refused to reopen appellant’s case for further
review of the merits of his claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On May 17, 2006 appellant, then a 40-year-old letter carrier, filed a traumatic injury
claim alleging that he sustained a heat stroke on that day in the performance of duty. A May 17,

2006 duty status report, bearing an illegible signature, provided a diagnosis of acute renal failure
and reflected that he had sustained a possible heat stroke while delivering mail. Appellant
submitted a May 19, 2006 work excuse from Dr. Mona Sarrai, a treating physician, who stated
that appellant had acute renal failure with dehydration, due to a heat stroke at work. The
employing establishment challenged his claim in statements dated May 17, 18 and 24, 2006,
contending that his condition resulted from consumption of potassium and bananas.
On May 31, 2006 the Office informed appellant that the information submitted was
insufficient to establish his claim and advised him to submit, within 30 days, additional factual
information and a narrative statement from a physician, with a diagnosis and rationalized opinion
as to the cause of his diagnosed condition.
In response to the Office’s request, appellant submitted a report from Dr. Michael
Tenison, a treating physician, who diagnosed moderate acute renal failure, near syncope,
hypotension and moderate dehydration. Dr. Tenison stated that appellant had an acute onset of
weakness, dizziness, muscle cramps and diaphoresis, while walking his mail route that day. In a
May 17, 2006 discharge summary, Dr. Sarrai diagnosed acute renal failure secondary to
dehydration; dehydration, secondary to heat stroke; and increased liver enzymes, increased
CPIC, secondary to acute renal failure and heat stroke. She stated that appellant had complained
of feeling ill for the previous two days, with cramps in his legs, hands, feet and back. While at
work on May 17, 2006, he became nauseous, sweaty, lightheaded and dizzy and vomited.
Dr. Sarrai stated that she was entertaining the diagnosis of dehydration, even though appellant
denied any decreased access to water. On June 19, 2006 Dr. Sarrai expressed her concern that
the employing establishment was challenging his claim. She stated that appellant’s heat stroke
was not caused by his minor potassium consumption; that his blood pressure medicine did not
cause his kidney failure; and that he did not have a urinary tract infection.
Appellant submitted reports of a chest x-ray and an ultrasound of the abdomen dated
May 17, 2006; May 17, 2006 triage notes from Kadlec Medical Center; a May 16, 2006
newspaper clipping reflecting record-breaking temperatures; articles from WebMD and
MayoClinic.com on heat-related illnesses; a May 17, 2006 statement from coworker Anthony
Santos describing his observations of appellant in the hospital following the alleged incident;
employing establishment time sheets for the period May 15 through 17, 2006; and a June 9, 2006
statement from Beverlee S. Jochen, a postal patron, who stated that, on May 17, 2006, she
observed appellant to be pale and soaked with perspiration. In a statement dated June 19, 2006,
he related his history of injury. Appellant indicated that, due to the record-breaking heat and
humidity on May 15 and 16, 2006, he felt cramps in his legs and feet. After work on May 16,
2006 he went home and laid down for two hours. After resting, appellant drove his riding
mower for 20 minutes. On May 17, 2006 he took potassium tablets and drank a lot of water
before going to work. While walking his route, appellant developed cramps and blurred vision,
and started sweating and vomiting. He stated that he had to call his supervisor to take him back
to the employing establishment and, ultimately, to the emergency room.
By decision dated July 6, 2006, the Office denied appellant’s claim on the grounds that
the evidence did not establish that the claimed medical condition resulted from the accepted
events. On June 26, 2007 he requested reconsideration of the Office’s July 6, 2006 decision.

2

In an undated statement, appellant contended that the evidence established that he had
suffered a heat stroke on May 17, 2006. In a statement dated July 25, 2006, he again described
his symptoms of cramping and vomiting, stating that Dr. Sarrai had ruled out all causes for his
condition except heat stroke. Appellant submitted a statement from an unidentified witness,
Gayla Davis, who indicated that the temperature on May 17, 2006 was 99 degrees, with high
humidity, and that she was aware of many people who were ill because of the heat.
Appellant submitted copies of numerous documents which were previously submitted
and reviewed by the Office, including: Dr. Sarrai’s May 19, 2006 work excuse; statements from
the employing establishment dated May 17 and 18, 2006; employing establishment time sheets
for the period May 15 through 17, 2006; appellant’s June 19, 2006 statement; the May 17, 2006
x-ray report; the WebMD and MayoClinic.com articles on heat-related illnesses; the May 17,
2006 Form CA-1; the May 17, 2006 duty status report, bearing an illegible signature; and the
June 9, 2006 statement from Ms. Jochen and Dr. Sarrai’s May 17, 2006 discharge summary.
On August 17, 2007 the Office denied appellant’s reconsideration request without
reviewing the merits of the claim, finding that he had provided no new relevant evidence or legal
argument to support his claim for injury.
LEGAL PRECEDENT
Under section 8128(a) of the Act,1 the Office has the discretion to reopen a case for
review on the merits. The Office must exercise this discretion in accordance with the guidelines
set forth in section 10.606(b)(2) of the implementing federal regulations,2 which provides that a
claimant may obtain review of the merits of his or her written application for reconsideration,
including all supporting documents, which sets forth arguments and contains evidence that:
“(i) Shows that the Office erroneously applied or interpreted a specific point of
law; or
“(ii) Advances a relevant legal argument not previously considered by the Office;
or
“(iii) Constitutes relevant and pertinent new evidence not previously considered
by the Office.”
Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
the Office without review of the merits of the claim.3

1

5 U.S.C. § 8128(a).

2

20 C.F.R. § 10.606(b).

3

Id.

3

Evidence that repeats or duplicates evidence already in the case record has no evidentiary
value and does not constitute a basis for reopening a case.4
ANALYSIS
Appellant’s June 26, 2007 request for reconsideration neither alleged, nor demonstrated
that the Office erroneously applied or interpreted a specific point of law. Additionally, he did
not advance a relevant legal argument not previously considered by the Office. Consequently,
appellant is not entitled to a review of the merits of his claim based on the first and second
above-noted requirements under section 10.606(b)(2).
In support of his request for reconsideration, appellant submitted a statement from
Ms. Davis, who addressed the weather conditions on the date of the alleged incident. As
Ms. Davis merely reiterated information contained in documents previously received and
reviewed by the Office, her statement is cumulative and duplicative in nature.5 Appellant also
submitted copies of documents previously received and considered by the Office. As the
documents are duplicative, they do not constitute new evidence not previously considered by the
Office.6 Therefore, the Office properly determined that this evidence did not constitute a basis
for reopening the case for a merit review under the third requirement under section 10.606(b)(2).
The Board finds that the Office properly determined that appellant was not entitled to a
review of the merits of his claim pursuant to any of the three requirements under section
10.606(b)(2), and properly denied his request for reconsideration.
CONCLUSION
The Board finds that the Office properly refused to reopen appellant’s case for further
review of the merits of his claim pursuant to 5 U.S.C. § 8128(a).

4

See Helen E. Paglinawan, 51 ECAB 591 (2000).

5

Evidence that repeats or duplicates evidence already in the case record has no evidentiary value and does not
constitute a basis for reopening a claim for merit review. Denis M. Dupor, 51 ECAB 482 (2000).
6

See Susan A. Filkins, 57 ECAB ___ (Docket No. 06-868, issued June 16, 2006).

4

ORDER
IT IS HEREBY ORDERED THAT the August 17, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 12, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

